Title: To George Washington from Major General Nathanael Greene, 15 August 1776
From: Greene, Nathanael
To: Washington, George



Sir
Long Island Augt 15th 1776

It having appeared in Orders that Colo: Hitchcocks’s Regiment is to take Possession of the Post opposite to Fort Washington I beg leave to acquaint you that their peculiar Attachment to the old regiments that are here, their thorough Knowledge of the Ground, their Discipline and the good Order in which they are respecting Arms makes me desirous of their remaining here, if it can possibly be dispenced with and absolute Necessity does not require their removal—The most of the Troops that come over here are strangers to the Ground, Undisciplined and badly furnish’d with Arms—They will not be so apt to support each other in Time of Action as those who have long been acquainted, and who are not only attached to each other but to the Place—I have made this Application in Consequence of my own Observations and to evince the Propriety of it send you inclosed the Arrangement for your Inspection—Colo: Hand about Eight OClock yesterday Evening reported that the Hessians were landing on Staten Island to a considerable Number; that after their Landing they paraded upon the Beach and marched up the Hill towards the Flag staf—I have received no

report from him this Morning owning as I suppose to the Inclemency of the Weather, should he not send one speedily I shall dispatch an Express to inquire the Cause—I have made Choice of Mr William Blodget and Major William Livingston for my Aid de Camps should it meet with your Approbation you will please to signify it [in] Orders—I have the Pleasure to inform you that the Troops appear to be in exceeding good Spirits and make no Doubt that if they should make their Attack here we shall be able to render a very good Account of them—I am carrying into Execution the late resolve of Congress respecting the removal of the Cattle dismantling of the Mills, removing the Grain already thrashed and having that which is still in Sheaf so stacked and disposed of that in Case of an Attack it may easily be destroyed—The Militia of the County that was ordered here have not as yet made their Appearance notwithstanding the Promise I received from the Lieut. Colo: that they should be here last Night—should they delay coming in any longer than this Day I am determined not to be trifled with and shall let them feel my Resentment by vigorous and spirited Exertions of Military Discipline and those Powers with which I am invested—A Part of the Militia from the East End of the Island under the Command of Colo: Smith are arrived—I am very sorry that I am under the Necessity of acquainting you that I am confined to my Bed with a raging Fever—The Critical Situation of Affairs makes me the more anxious but I hope thro’ the Assistance of Providence to be able to ride before the Presence of the Enemy may make it absolutely necessary. I am with respect your Most Obedt hume Servt

Nathanael Greene

